internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc ita 1-plr-153616-01 date date legend taxpayer year year firm dear this is in response to the taxpayer’s letter dated date the taxpayer requested an extension of time to make a late election to include part of net capital_gains from the dispositions of property_held_for_investment in investment_income under sec_163 and sec_163 of the internal_revenue_code for year sec_1 and the request to make the late election is based on sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations facts the taxpayer an individual had investment_interest expense as well as net capital_gains from the disposition of property_held_for_investment in year sec_1 and in computing taxable_income for year sec_1 and the taxpayer did not elect on form_4952 investment_interest expense deduction line 4e to include any part of net_capital_gain in investment_income the taxpayer’s failure to make such an election resulted in an understatement of investment_interest expense deduction in year sec_1 and the taxpayer relied on firm to complete and timely file form_1040 for year sec_1 and the taxpayer had employed firm for several years and was satisfied with firm’s reputation competence and ability firm did not make or advise the taxpayer to make an election under sec_163 recently the taxpayer read an article relating to this type of election and immediately asked firm to amend form_1040 for year sec_1 and firm advised the taxpayer that amended returns could not be filed until a request for a letter_ruling requesting an extension of time to make a late election was filed and approved applicable law sec_163 provides that in the case of a taxpayer other than a corporation the amount allowed as a deduction for investment_interest for any taxable_year shall not exceed the net_investment_income of the taxpayer for the taxable_year sec_163 provides in pertinent part that investment_income means the sum of -- i gross_income from property_held_for_investment other than any gain taken into account under clause ii i ii the excess if any of -- i the net gain attributable to the disposition of property_held_for_investment over ii the net_capital_gain determined solely by taking into account gains and losses from dispositions of property_held_for_investment plus iii so much of the net_capital_gain referred to in clause ii ii or if lesser the net gain referred to in clause ii i as the taxpayer elects to take into account under this clause sec_1_163_d_-1 of the income_tax regulations provides that the election under sec_163 must be made on or before the due_date including extensions of the income_tax return for the taxable_year in which the net_capital_gain is recognized sec_301_9100-1 through provide the standards the commissioner uses to determine whether to grant an extension of time to make a regulatory election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301 -1 c provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for extensions of time for regulatory elections other than automatic changes covered under sec_301_9100-2 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer -- i requests relief before the failure to make the regulatory election is discovered by the service ii inadvertently failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer -- i seeks to alter a return position for which an accuracy-related_penalty could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires a regulatory election for which relief is requested ii was fully informed of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief sec_301_9100-3 provides that the commissioner will grant a reasonable extension of time only when the interests of the government will not be prejudiced by the granting of relief under paragraph c i the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made under paragraph c ii the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made is closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section discussion the taxpayer’s election is a regulatory election as defined under sec_301_9100-1 because the due_date of the election is prescribed in the regulations under sec_1_163_d_-1 in the present situation the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied the information and representations made establish that the taxpayer acted reasonably and in good_faith with this request it has been represented that the taxpayer was unaware of the necessity for the election at the due dates of the income_tax returns for year sec_1 and it has been represented that the taxpayer reasonably relied on firm a qualified_tax professional which failed to make or advise the taxpayer to make an election under sec_163 furthermore granting an extension will not prejudice the interests of the government the taxpayer has represented that granting relief will not result in the taxpayer having a lower tax_liability in the aggregate for year sec_1 and than the taxpayer would have had if the election had been timely made the taxpayer has also represented that year sec_1 and in which the regulatory elections should have been made will not be closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of the ruling granting an extension of time to make a late election ruling the taxpayer is granted an extension of time for making the election until days following the date of this ruling the election should be made by filing form_4952 and by including a copy of this ruling with amended returns for year sec_1 and this ruling is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the federal_income_tax consequences of any aspect of any transaction or item discussed or referenced in this ruling this letter is sent under the provisions of a power_of_attorney on file with this office a copy of the letter is being sent to the taxpayer this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours paul m ritenour chief branch office of associate chief_counsel income_tax accounting attachments copy of this letter copy for sec_6110 purposes cc
